Citation Nr: 1144395	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  04-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis (to include various other forms of arthritis, to include psoriatic arthritis), claimed as secondary to a skin disorder.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was before the Board in December 2007 when, in pertinent part, it was remanded for additional development.  

Although the RO reopened the Veteran's claim for service connection for a skin disorder by deciding the issue on the merits in the August 2006 statement of the case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The issue is characterized accordingly.  

Finally, the Veteran had also initiated an appeal of a denial of service connection for posttraumatic stress disorder (PTSD).  A December 2010 rating decision granted service connection for PTSD.  Accordingly, that issue is no longer on appeal.  

The matters of service connection for a skin disorder (on de novo review) and for rheumatoid arthritis as secondary to a skin disorder, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  
FINDINGS OF FACT

1.  Unappealed February 1971 and May 1999 rating decisions denied the Veteran service connection for a skin disorder based essentially on findings that such disability was not shown and no diagnosis of such disability was shown to be related to his service or to Agent Orange exposure.  

2.  Evidence received since the May 1999 rating decision includes VA treatment records suggesting the Veteran has a skin disorder related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder; and raises a reasonable probability of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a skin disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  



B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7015.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Historically, an unappealed  February 1971 rating decision denied the Veteran's claim seeking service connection for a fungus condition based essentially on a finding that there was no diagnosis of such disability (and was continued by an August 1971 RO decisional letter).  An unappealed May 1999 rating decision denied the Veteran's claim of service connection for dermatitis based essentially on a finding that his dermatitis was not related to his service, to include as secondary to Agent Orange exposure.  He did not appeal these decisions, and they are final.  38 U.S.C.A. § 7105.  The instant claim was received in November 2003.  
The evidence of record at the time of the May 1999 rating decision included: the Veteran's service treatment records (STRs), which show treatment for a fungus-type rash in the scrotal area; an October 1970 VA examination report that was negative for a skin disorder; a May 1971 lay statement from D.A.B., who identified himself as a fellow servicemember who provided treatment for the Veteran and 6 to 8 other service members in Vietnam who contracted a form of fungal infection that strongly resembled ringworm; a June 1971 VA dermatological examination report that was negative for any skin disease; a September 1998 VA examination report that showed diagnoses of recurrent chronic dermatitis and tinea cruris (albeit not active); and VA treatment records that included the Veteran's complaints of pruritic eruptions and chronic rashes since service in various locations on his body, and diagnoses of chronic dermatitis, eczema, folliculitis, and tinea cruris.  

Pertinent evidence received since the May 1999 rating decision includes service personnel records (SPRs) showing the Veteran served in Vietnam from December 1968 to December 1969; VA treatment records that include diagnoses of chronic dermatitis (psoriatic and non-psoriatic), tinea cruris, and folliculitis, skin testing negative and consistent (as of March 2011) with mycosis fungoides, a diagnosis of cutaneous T-cell lymphoma (CTCL), and nexus opinions relating the Veteran's skin condition to his active service; a December 2005 VA examination report that included a diagnosis of psoriasis, opined not to be related to a fungal infection; and August 2007 Travel Board hearing testimony from the Veteran that he has suffered from a skin disorder ever since service.  

The evidence received since the May 1999 rating decision is new (as it was not previously of record), and it is material as it consists of sworn testimony not previously of record that corroborating that the Veteran has had symptoms of a skin condition since service, VA nexus opinions relating the Veteran's chronic skin disease to service, and testing and diagnoses suggesting the Veteran's treatment in service for a fungus-type rash might be related to his current skin disorder.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for a skin disorder; raises (under the Court's guidelines in Shade) a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review is addressed below.
ORDER

The appeal to reopen a claim of service connection for a skin disorder is granted.  


REMAND

Regarding service connection for a skin disorder on de novo review, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

As was noted in the Board's December 2007 remand, the Veteran had indicated at the August 2007 Travel Board hearing that he received VA treatment for a skin disorder as early as in 1970.  As VA treatment records are constructively of record, the Board instructed the RO to undertake appropriate development to obtain any pertinent evidence identified by the Veteran, to include relevant VA treatment records dated in 1970 and pertaining to the Veteran's skin disorder.  On review of the record it is unclear whether the RO has ever sought VA treatment records dated in 1970.  Notably, an August 2010 supplemental SOC (SSOC) list of evidence includes VA treatment records from October 1970 to August 2010.  Notably, the October 1970 VA treatment record listed is the October 1970 VA examination report that was silent for a skin disorder (and not a treatment report).  Hence, records of any VA treatment the Veteran may have received for his skin disorder in 1970 must be sought.  

Compliance with the Board's remand instructions is not a discretionary matter.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  The RO should be aware that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and such decision is appealed, the Court (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action sought in the remand.  

The Board notes that the Veteran has submitted a May 1971 statement from D.A.B. (identified as a fellow servicemember) who reportedly treated him for a form of fungal infection in March 1969 in Vietnam.  Verification that D.A.B. was in fact a medic with the Veteran's unit would be strong corroborative evidence of incurrence of a skin disorder in service.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  As the Veteran's SPRs reflect his unit at the time of the alleged treatment, and he has identified D.A.B. and provided an approximate time frame for when the treatment occurred (March 1969) corroboration whether D.A.B. was a medic assigned to the Veteran's unit should be capable of verification.  

As was noted above, in December 2005 the Veteran was afforded a VA examination in connection with his claim of service connection for a skin disorder.  The diagnosis was psoriasis, opined to be not related to a fungal infection.  Subsequent VA treatment records show that in March 2011, skin testing was consistent with mycosis fungoides and CTCL was diagnosed.  Given the more recent findings and because there was inadequate explanation of rationale with the opinion offered in December 2005, another examination to secure a medical nexus opinion is necessary.  

Finally, the claim of service connection for arthritis (however characterized) as secondary to a skin disorder is inextricably intertwined with the claim seeking service connection for a skin disorder, and consideration of that claim must be deferred pending resolution of the service connection for a skin disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of any outstanding records of VA treatment the Veteran has received for skin complaints/disability, and specifically any records of treatment in 1970, or soon thereafter.  If any records are unavailable, it should be so noted in the record with explanation of the reason for their unavailability (and description of the scope of the search).  

The RO should also secure for association with the claims file updated (to the present) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his skin disorder and arthritis since May 2011.  

2. The RO must arrange for exhaustive development to verify whether D.A.B. was a medic attached to the Veteran's unit in Vietnam in approximately March 1969.  If verification cannot be completed, there must be explanation for the record why such is not possible.  If further information from the Veteran is needed for the verification sought, the Veteran should be asked to provide such information.  

3. The RO should then arrange for a dermatology examination of the Veteran to determine the nature and likely etiology of any skin disorders found, and in particular whether or not any such disability is related to his active duty service (to include as due to Agent Orange exposure).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current skin condition(s).  Specifically, does the Veteran have, or has he ever had, psoriasis?  The explanation of rationale for the opinion should include discussion of the diagnoses of record (and include citation to supporting clinical data, as appropriate).  

(b) As to each skin disability entity diagnosed, please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's active duty service, to include as due to exposure to Agent Orange therein?  The opinion must specifically include comment as to whether the disability picture presented (by each skin disorder entity diagnosed) is consistent with the Veteran's accounts that he has had the skin disorder ever since his discharge from active service (in December 1969).  

The examiner must explain the rationale for all opinions.  

4. If the answer to #(3) above is that the Veteran has, or has had, psoriasis that is related to his active service, the RO should then arrange for the Veteran to be examined by an appropriate specialist to determine the nature and likely etiology of his arthritis.  Any necessary tests or studies, including X-rays, must be completed.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should identify the type of arthritis the Veteran has (i.e., rheumatoid, degenerative, etc.).  The examiner should then further opine whether the diagnosed arthritis is at least as likely as not (a 50 percent or better probability) related to the Veteran's service or to any diagnosed skin disorder.  The examiner must explain the rationale for all opinions given.  

5. The RO should then readjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


